     Case 2:12-cr-00079-MCE-AC Document 138 Filed 01/04/21 Page 1 of 4


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                     No. 2:12-CR-00079-MCE
12                     Plaintiff,
13           v.                                     ORDER
14    FELIPE SOLIS-SANCHEZ,
15                     Defendant.
16

17
            Defendant Felipe Solis-Sanchez (“Defendant”) pled guilty to Conspiracy to
18
     Distribute and Possess with Intent to Distribute Controlled Substances in violation of 21
19
     U.S.C. §§ 846 and 841(a)(1). He was sentenced on November 14, 2013, to a prison
20
     term of one hundred and ninety-two (192) months. Presently before the Court is
21
     Defendant’s Motion to Vacate and/or Reduce Sentence. ECF No. 133. The
22
     Government opposes Defendant’s request. ECF No. 136. For the reasons that follow,
23
     his Motion is DENIED.
24
            Defendant asks that his sentence be reduced to time served with an extensive
25
     period of home confinement under 18 U.S.C. § 3582(c)(1)(A)(i) “[b]ecause of wife’s
26
     debilitating medical issues, her inability to care for herself, and the unfortunate change in
27
     home-care situation.” ECF No. 133 at 1. Even if Defendant had demonstrated the
28
                                                   1
     Case 2:12-cr-00079-MCE-AC Document 138 Filed 01/04/21 Page 2 of 4


1    requisite “extraordinary and compelling” family circumstances capable of justifying a
2    sentence reduction, however, release would remain in appropriate in this case. f
3           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
4    a final judgment’ and may not be modified by a district court except in limited
5    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
6    quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
7    § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
8    § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
9    administrative procedures, to file a motion with the district court for compassionate
10   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
11   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
12                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
13                 been imposed except that—
14                 (1) in any case—
15                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
16                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
17                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
18                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
19                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
20                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
21
                   (i) extraordinary and compelling reasons warrant such a
22                 reduction;
23                 ....
24                 and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
25
     18 U.S.C. § 3582(c)(1)(A)(i).
26
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
27
     petition a district court for compassionate release, removing the BOP’s prior exclusive
28
                                                   2
     Case 2:12-cr-00079-MCE-AC Document 138 Filed 01/04/21 Page 3 of 4


1    gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
2    provides the court with authority to reduce a sentence upon the motion of a defendant if
3    three conditions are met: (1) the inmate has either exhausted his or her administrative
4    appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
5    waited until 30 days after the applicable warden has received such a request; (2) the
6    inmate has established ‘extraordinary and compelling reasons’ for the requested
7    sentence reduction; and (3) the reduction is consistent with the Sentencing
8    Commission’s policy statement.” Id. (footnote omitted).
9           The starting point for the policy statement referenced in the third prong is United
10   States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
11                 [T]the court may reduce a term of imprisonment (and may
                   impose a term of supervised release with or without conditions
12                 that does not exceed the unserved portion of the original term
                   of imprisonment) if, after considering the factors set forth in 18
13                 U.S.C. § 3553(a), to the extent that they are applicable, the
                   court determines that--
14
                   (1)(A) Extraordinary and compelling reasons warrant the
15                 reduction; or
16                 ....
17                 (2) The defendant is not a danger to the safety of any other
                   person or to the community, as provided in 18 U.S.C. §
18                 3142(g); and
19                 (3) The reduction is consistent with this policy statement.
20   Accordingly, Defendant is only “entitled to relief if he demonstrates that (1) extraordinary
21   and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
22   safety of others or the community, and (3) any requested reduction is consistent with the
23   policy statement.” Riley, 2020 WL 1819838, at *6.
24          “The Sentencing Commission’s application notes to this policy statement provide
25   further guidance.” Id. Indeed, the notes explain that the following “extraordinary and
26   compelling reasons” exist under “Family Circumstances”: “The incapacitation of the
27   defendant's spouse or registered partner when the defendant would be the only
28   available caregiver for the spouse or registered partner.” U.S.S.G. § 1B1.13 cmt. n.1.
                                                    3
     Case 2:12-cr-00079-MCE-AC Document 138 Filed 01/04/21 Page 4 of 4


1    Here, Defendant contends that the COVID-19 pandemic has changed his family
2    circumstances such that he qualifies for release. The burden is on Defendant. United
3    States v. Holden, 2020 WL 1673440, at *3 (D. Or. Apr. 6, 2020). He has not met that
4    burden here.
5           After considering all of the circumstances of this case, including the factors under
6    18 U.S.C. § 3553(a), the Court agrees with the Government that, even assuming
7    Defendant’s family circumstances qualify him for consideration for release, which this
8    Court does not decide, such release would be inappropriate both under § 3553(a) and
9    because Defendant remains a danger to the community.
10          As the Government has explained:
11                  [Defendant] was responsible for shipping several kilograms of
                    cocaine and over 1.5 kilograms of methamphetamine (actual)
12                  to Hawaii as part of a sophisticated drug trafficking operation.
                    He recruited [a third party] to work as his courier delivering the
13                  methamphetamine to Kauai and directed the activities of
                    [another individual] in the conspiracy. His leadership role in
14                  the offense made him ineligible for a reduction under the
                    “safety valve” provisions. Nothing about the COVID-19
15                  pandemic reduces the defendant’s danger. ECF No. 133 at 11.
                    Given the foregoing, Defendant has not demonstrated he is no
16                  longer a danger to the community.
17          Nor do the § 3553(a) factors support release. Defendant has only served roughly
18   half of his sentence, which was sufficient but not greater than necessary at the time it
19   was imposed and remains so now. Having found that Defendant has not shown he will
20   not be a danger to the community and having considered all of the factors set forth in
21   § 3553(a), the Court thus concludes that release would be inappropriate. Defendant’s
22   Motion for Compassionate Release (ECF No. 133) is DENIED.
23          IT IS SO ORDERED.
24
     Dated: December 30, 2020
25

26

27

28
                                                     4
